DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 shown in Fig. 1 in the reply filed on June 23, 2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following functional limitations/method steps which represent abstract ideas: in particular each independent claim 1, 13 and 19 include the method steps or functional limitations performed by the computer-readable media of “generating a surface dynacard based on the sensor data; predicting a source of inefficiency in the beam pump unit based at least in part on the surface dynacard using a machine learning algorithm; and identifying one or more corrective actions to take to address the source of inefficiency”; the steps of “generating a surface dynacard based on the sensor data; predicting a source of inefficiency in the beam pump unit based at least in part on the surface dynacard using a machine learning algorithm” represent mathematical concepts or relationships while the step of “identifying one or more corrective actions to take to address the source of inefficiency” represents a mental process. This judicial exception is not integrated into a practical application because the recitations of the sensors, which are the origin of the data, located on the beam pump, do not add a meaningful limitation as it is merely a nominal or token extra-solution component which is nothing more than an attempt to generally link the abstract idea to a particular technological environment; further the recitations of the processors and the memory for holding and executing the abstract ideas are nothing more than an attempt to generally link the abstract idea to a particular technological environment. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only provide well known mechanisms for generating, storing and processing data. It is noted that none of the claims recite utilizing or applying the identified corrective actions to the claimed apparatus, the claimed structure or incorporating it into the claimed method. The additional elements of the claims amount to simply implementing the abstract ideas on a computer/processing unit and represent, as noted in MPEP 2106.05(a), a limitation that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception, such as simply appending well understood, routine, conventional, activities previously known to the industry, specified as a high level of generality, to the judicial exception, e.g. a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. 225, 110 USPQ2d at 1984 (see MPEP 2106.05(d)). Thus, there is no practical inventive concept other than the abstract idea.
	With regard to claims 2, 3, 14, and the pressure sensors of claims 9 and 17, do not add a meaningful limitation as it is merely a nominal or token extra-solution component which is nothing more than an attempt to generally link the abstract idea to a particular technological environment.
	With regards to claims 4-12, 15-18 and 20, there claims also present additional steps of the abstract idea in to form of additional mathematical concepts or relationships; and mental processes.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  independent claims 1 and 19 each make reference to “a sensor” and claim 13 makes reference to “one or more sensors”; under the condition of one sensor the claims also note that position and load are sensed; the claim presents some confusion because two conditions are being sensed with a single sensor; the examiner suggest referring to a sensor system or integrated sensor (note [0032] uses the reference numeral 200 in combination with each of these suggestions).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 13, 15, 19 and 20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Watson (USPAP 2017/0235284).
	Watson discloses a method for detecting operational issues in a beam pump unit (called a pumpjack in Watson and shown in Fig. 1), comprising: receiving sensor (1204) data representing a position of and a load (see [0088] & [0089] at least) on the beam pump unit using a sensor coupled (could be indirectly coupled) to the beam pump unit; generating a surface dynacard (see Fig. 5 and [0085]) based on the sensor data; predicting a source of inefficiency (see the diagnosis of the process state in at least [0029] and [0030] and the discussion of the artificially intelligent model based controller (AIMC) and the discussion of the status agent in [0090] thru [0101] presented throughout the disclosure) in the beam pump unit based at least in part on the surface dynacard [0085] using a machine learning algorithm (see [0034],  [0040] the predictive models of [0085] and the Machine Learning techniques of Markov model, Bayesian net in [0096] with the predicting being done in [0096] thru [0098]); and identifying one or more corrective actions to take to address the source of inefficiency (see [0101]). With regards to claims 13 and 19, [0193] sets forth a processor  and the use of software, [0194] mentions a plurality of sensors 1204, [0196] sets forth there is a memory and [0199] sets forth a computer-readable storage device provided with computer-executable instructions.
	With regards to claims 4, 5 and 20, [0041] of the specification notes that the knowledge and control system can be applied to a large system such as an oil filed having a plurality of pumps and that SCADA may collect data from wells not on the same pad, normalize the date and use this normalized data to train the PGNs at other well sites (i.e. the source of inefficiency if not based on structural characteristics of the pump which is not on the pad used to generate the data).
With regards to claim 6, the Diagnostic Agent discussed at [0109], [0110] and [0118] describe determining if the source of inefficiency predicted is correct and the description of [0113] describes adjusting, i.e. tubing, the machine learning algorithm as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson.
As set forth above Watson discloses the invention substantially as claimed and in [0118] thru [0121] discloses that the diagnostic agent utilizes a gas interference model.  Gas interference is directly related to pump off as described at [0120]. Watson does not disclose that the system checks for pump off prior to determining the source of inefficiency.  However, as noted in [0120] the pump off condition necessitates a shutoff of the equipment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to check for pump off first in order to avoid the condition of the well becoming empty or near empty and having to completely shutdown the pump and stopping production from the well.

Claim(s) 2, 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Harding et al (USPAP 2017/0306745).
As set forth above Watson discloses the invention substantially as claimed but does not disclose that the sensors are coupled to the polish rod and include a gyroscope, accelerometer, and a load cell. 
Harding discloses in [0018] that the sensors of a beam pump unit may include a gyroscope, an accelerometer, and a load cell. As described in the Abstract the sensors are attached to the pump jack which as shown in Fig. 3A is connected to the polish rod. 
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to provide the gyroscope, accelerometer and the load cell, as taught by Harding et al, in order to generate the dynacard as utilized in Watson.

Allowable Subject Matter
Claims 7-10, 12 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor makes obvious determining one or more characteristics of the surface dynacard being selected from the group consisting of a slope of a symmetry line of the surface dynacard, a flatness of the surface dynacard, a dynacard area of the surface dynacard, a symmetry with shift of the surface dynacard, a symmetry without shift of the surface dynacard, a symmetry phase shift of the surface dynacard, and a total symmetry area of the surface dynacard;  or predicting the source of inefficiency in the beam pump unit based at least in part on the surface dynacard comprises: determining an arc length signature of the beam pump unit based on an asymmetry of the surface dynacard between an upstroke region and a downstroke region thereof, wherein the arc length signature comprises a scaled difference between the upstroke and downstroke regions, and a scaled difference between the upstroke and downstroke regions; and analyzing the arc length signature; or following a determination that the surface dynacard is inconclusive for determining a source of inefficiency in the beam pump unit; receiving casing head and tubing head pressure data from one or more pressure sensors; combining the surface dynacard with the pressure data; and determining the source of inefficiency from the surface dynacard in combination with the pressure data using the machine learning algorithm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCoy, Liu et al, and Gray et al disclose beam pump monitoring and control systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

CGF
August 21, 2022